Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 29-48 have been examined.
Claim(s) 1-28 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishman (US 2013/0311340) in view of HERSHENSON (US 2012/0290447) in further view of Chambers (US 8,250,065).

	Referring to Claim 29, Krishman teaches a system, comprising:
a plurality of data objects comprising an image (see Krishman Fig. 5-6);
a server comprising one or more processors and memory (see Krishman Fig. 1), configured to:
determine a ranking for each data object of the plurality of data objects based on a respective performance metric (see Krishman ¶¶0031,21);
detect a first interaction with a content item object displayed in an application on a client device remote from the server, the content item object corresponding to the plurality of data objects defined by the content provider (see Krishman ¶¶0046,44, selection of icon 404 to save for later);
responsive to the detection of the first interaction:
select a subset of data objects from the plurality of data objects based on a ranking assigned to each data object of the plurality of data objects (see Krishman ¶0047, the system selects the remaining items to resize based on price);
transmit, to the client device, instructions to present an interactive customized graphical user interface element for the subset of data objects, the interactive customized graphical user interface element configured to display the image included in each data object of the subset of data objects, (see Krishman ¶¶0047-48).
Krishman does not teach receiving via a network from a content provider the plurality of data objects defined by the content provider and the instructions configured to cause see HERSHENSON ¶¶0035-36,32) and the instructions configured to cause the client device to navigate to an information resource of the content provider in response to a second interaction from the client device detected within the interactive customized graphical user interface element (see HERSHENSON ¶¶0062-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Krishman would continue to teach detecting interactions with content items and selecting a subset based on a ranking, except that now Krishman would receive the data objects defined by a content provider and include instructions to cause the client device to navigate as recited in response to a second interaction as taught by HERSHENSON. This is a predictable result of the combination of both references.
	The combination does not explicitly teach wherein performance metric corresponds to interactions with the data object when the data object was previously presented in graphic user interface element on a plurality of client devices. However, Chambers teaches wherein a performance metric, such as click-through data, is collected based on user interactions with user interface elements on a plurality of client devices (see Chambers Col. 11 lines 12-49 for ranking of the click-through data and Col. 10 lines 19-40 for the interactions with links via the client devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination of Krishman and HERSHENSON would continue to teach determining ranking for data objects except that now that ranking would be based on user interactions with the user interface elements on the plurality of client devices according to the teachings of Chambers. This is a predictable result of the combination.

	Referring to Claim 30, the combination teaches the system of claim 29, wherein the server is further configured to: receive, prior to the detection of the first interaction with the content item object, a request for content from the client device and provide the content item object corresponding to the plurality of data objects to the client device in response to the request for content (see Krishman ¶0044).

see Krishman ¶0046).

	Referring to Claim 32, the combination teaches the system of claim 29, wherein the server is further configured to construct the graphical user interface element for the subset of data objects, such that the graphical user interface element is configured to display the image included in each data object of the subset of data objects at a position determined based on the ranking and a determined image size (see Krishman ¶¶0047-48).

	Referring to Claim 33, the combination teaches the system of claim 32, wherein the server is further configured to: rank each data object of the subset of data objects further based on a respective relevancy score assigned to the data object that indicates a relevance of the data object to the client device and construct the interactive customized graphical user interface element for the subset of data objects using the client device information and the rank of each data object of the subset of data objects (see Krishman ¶¶0047-48 and Fig. 5, 7, 11).

	Referring to Claim 34, the combination teaches the system of claim 29, wherein the server is further configured to determine an arrangement of the subset of data objects that includes modifying at least one of the subset of data objects by at least one see Krishman ¶¶0047-48).

	Referring to Claim 35, the combination teaches the system of claim 29, wherein the server is configured to: identify an arrangement criteria comprising criteria for arranging a first image included in a first data object of the subset of data objects and a second image included in a second data object of the subset of data objects using client device information and determine an arrangement of the first data object and the second data object within the interactive customized graphical user interface element according to the arrangement criteria (see Krishman ¶¶0047-48).

	Referring to Claim 36, the combination teaches the system of claim 29, wherein the server is further configured to provide instructions to the client device that cause the client device to display a modal window in response to the detection of the second interaction (see HERSHENSON ¶0062).

	Referring to Claim 37, the combination teaches the system of claim 29, wherein the server is further configured to provide a video content item that forms a portion of the interactive customized graphical user interface element (see HERSHENSON ¶0032).

	Referring to Claim 38, the combination teaches the system of claim 29, wherein the server is further configured to provide instructions to the client device that cause the see HERSHENSON ¶0065).

	Referring to Claims 39-48, these claims are similar to claims 29-38 and therefore rejected under the same reasons and rationale.

Remarks
The applicant’s remarks are directed to the newly amended limitations which have been fully addressed by the new prior art above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684